Filed Pursuant to Rule 424(b)(3) File No. 333-136277 PROSPECTUS SUPPLEMENT NO. 12 TO PROSPECTUS DATED JULY 20, 2011 ZIM CORPORATION This Prospectus Supplement No. 12 supplements and amends our Prospectus dated July 11, 2008, as amended and supplemented.This Prospectus Supplement No. 12 includes our attached Form 20-F for the month of July 2011 as filed with the Securities and Exchange Commission on July 20, 2011. Any statement contained in the Prospectus and any prospectus supplements filed prior to the date hereof shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 12 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 12. This Prospectus Supplement No. 12 should be read in conjunction with the Prospectus, and any prospectus supplements filed prior to the date hereof. The date of this Prospectus Supplement No. 12 is July 20, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F o Registration statement pursuant to Section12(b) or 12(g) of the Securities Exchange Act of 1934 or x Annual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March31, 2011. or o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to or o Shell company report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report Commission File Number: 000-31691 ZIM CORPORATION (Exact name of registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 150 Isabella Street, Suite 150, Ottawa, Ontario, Canada K1S 1V7 (Address of principal executive offices) John A. Chapman – Chief Financial Officer 150 Isabella Street, Suite 150, Ottawa, Ontario, Canada K1S 1V7 jchapman@ZIM.biz (613) 727-1397 (Name, Telephone, E-mail and/or facsimile number and address of Company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities for which there is a reporting obligation pursuant to Section 12(g) of the Act: Common shares, no par value (Title ofClass) Securities registered or to be registered pursuant to Section 15(d) of the Act: None 125,460,867 common shares outstanding as of March 31, 2011. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.YesxNoo Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards BoardoOther o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox TABLE OF CONTENTS FORWARD-LOOKING INFORMATION ii PART ONE ITEM 1.
